ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                         )
                                                      )
Kellogg Brown & Root Services, Inc.                   )   ASBCA Nos. 58518, 59005
                                                      )
Under Contract Nos. DAAA09-02-D-0007 et al.           )

APPEARANCES FOR THE APPELLANT:                            Jason N. Workmaster, Esq.
                                                          Patrick J. Stanton, Esq.
                                                           Covington & Burling LLP
                                                           Washington, DC

APPEARANCES FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                           DCMA Chief Trial Attorney
                                                          Douglas R. Jacobson, Esq.
                                                           Trial Attorney
                                                           Defense Contract Management Agency
                                                           Bloomington, MN

                  OPINION BY ADMINISTRATIVE JUDGE PAGE
              ON APPELLANT'S MOTION FOR SUMMARY JUDGMENT

                                     INTRODUCTION

       Kellogg Brown & Root Services, Inc. (KBRSI, appellant or the contractor) appeals
from two contracting officers' final decisions (COFDs) by the divisional administrative
contracting officer (DACO) of the Defense Contract Management Agency (DCMA). The
COFD of 14 August 2012 asserted that the contractor did not properly allocate certain
risk management insurance costs in compliance with Federal Cost Accounting Standards
(CAS) (R4, tab 14), and the COFD of29 October 2012 demanded repayment of
$8,838,619 in alleged overcharges (R4, tab 19). These COFDs address a number of
government 1 contracts between the government and KBRSI, 2 during 2006; the parties

1
    KB RSI contracted with the Army (R4, tab 1 at 1). The contracting officer was employed by
        DCMA, and the audits were performed by DCAA. We refer to the Army and DCMA as
        "the government" and to DCAA by its acronym.
2
    Appellant advised that "the entities and the names of the entities have varied over time as a
        result of organizational changes" (app. mot. at 6 n.8). It explains that KBRSI
        "currently holds the contracts that are the subject" of these appeals (compl. ii 8).
        KB RSI is a business segment of Kellogg Brown & Root (KBR) (app. mot. at 5, app'x
        B, declaration dated 21 February 2014 of Charlie Kerr, senior manager of Kellogg,
        Brown & Root LLC (formerly KBRSI prior to 30 June 2006) (Kerr decl.), ii 5) and
have stipulated Contract No. DAAA09-02-D-0007 as the representative contract for
purposes of these appeals. 3

       Initially, appellant filed a "motion for judgment" without specifying whether it
was a motion to dismiss or a motion for summary judgment (app. mot. at 2). That motion
was predicated upon the alleged untimeliness of the government's affirmative claims;
KBRSI maintained the government knew or should have known that its claims accrued
more than six years before the COFDs were issued and are in violation of the Contract
Disputes Act (CDA), 41 U.S.C. § 7103 (app. mot. at 2-3). After the United States Court
of Appeals for the Federal Circuit rendered its decision in Sikorsky Aircraft Corp. v.
United States, 773 F.3d 1315 (Fed. Cir. 2014) (Sikorsky), the Board conducted an oral
argument on the impact of that decision on this appeal, and allowed supplemental
briefing. Despite its continuing disagreement with that opinion, appellant states that
"KBRSI's motion now is one for summary judgment under ASBCA Rule 7(c)" (app.
supp. br. at 4). The contractor's motion has been extensively briefed. 4

         For reasons stated below, we deny the motion.

        Halliburton is the corporate home office (app. mot. at 5). On 5 April 2007,
        "Halliburton separated into two public companies - Halliburton and KBR," and that
        since the same date, "KBRSI has been a subsidiary of.KBR" (compl. irir 11-12). We
        note that documents in the record occasionally refer to Energy Services Group (ESG),
        another business segment of Halliburton. For purposes of this motion only, references
        to KBR and KBRSI both refer to the contractor.
3
    The Board has recognized that a single DCAA audit or agency COFD may encompass
        multiple contracts, and has held that it is sufficient for purposes of determining
        jurisdiction that the parties designate a representative contract. See, e.g., Leidos, Inc.,
        Pkla Science Applications International Corp., ASBCA No. 59076, 14-1 BCA
        ir 35,621; and The Boeing Company, ASBCA No. 58587, 14-1BCAir35,470. In the
        instant appeals, neither COFD specifies the affected contracts. For purposes of ruling
        on the motion before us, we accept the parties' 15 April 2015 stipulation as to the
        affected contracts but note that the current record contains only excerpts from
        Contract No. DAAA09-02-D-0007 (R4, tab 1), which the parties identify as the
        LOGCAP III contract. For ease of reference, we cite this contract number in
        captioning the decision.
4
    We refer to the motion and briefs as follows: appellant's motion for summary
        judgment (app. mot.); government's opposition to appellant's motion (gov't
        opp'n); appellant's reply to the government's opposition (app. reply br.);
        appellant's brief in response to oral argument (app. resp.); government's brief in
        response to oral argument (gov't resp.); government's supplemental briefing on
        Sikorsky (gov't supp. br.); appellant's supplemental briefing on Sikorsky (app.
        supp. br.); and appellant's reply to the government's supplemental briefing on
        Sikorsky (app. supp. reply).

                                                2
              STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

        In 2006, Brown and Root Services, a division of Kellogg Brown & Root, Inc.
(KBR), was performing a number of contracts for the United States Government and
providing a broad range of services. For example, KBR held the following major
contracts: (1) the Balkans Support Contracts (BSC), under which KBR provided
logistical and life-support services to the Army in the Balkans region; (2) the Logistics
Civil Augmentation Program (LOGCAP) III contract, under which KBR provided
logistical and life-support services to the Army that included but were not limited to:
dining facility services, transportation, billeting, waste disposal, water and ice production
and delivery, laundry, fuel delivery, and morale, welfare, and recreation services; and
(3) the Restore Iraqi Oil (RIO) contract, under which KBR provided services related to
the restoration of the Iraqi Oil infrastructure. (See comp I. ~ 21; answer ~ 21; R4, 5 tab 1)
The government awarded Contract No. DAAA09-02-D-0007, the LOGCAP III contract,
on 14 December 2001 (R4, tab 1 at 1) and the RIO contract on 8 March 2003. Many of
the contracts and orders which KBR was performing in 2006 were cost-reimbursement or
time-and-materials contracts (app. mot. at 1; gov't opp'n 6 at 1).

       The applicable contracts contain Federal Acquisition Regulation (FAR) 52.230-2,
COST ACCOUNTING STANDARDS (APR 1998) (app. mot. at 4-5; gov't opp'n at 1; see, e.g.,
R4, tab 1 at 3).

        Prior to and during 2006, KBR divided its insurance coverage into a "Primary"
program and an "Excess Liability [EL]" program. The Primary program consisted of the
primary layer of self-insurance for Worker's Compensation (WC), Auto Liability (AL),
and General Liability (GL) (app. mot. at 5; gov't opp'n at 1). The EL program, also
referred to as the "General Insurance" program, consisted of a share of annual insurance
policy premiums, purchased fronting policies for WC, AL and GL, and insurance
administration expenses, such as the insurance or risk management department operation
costs, broker service fees, the cost of claims processing, and actuarial fees (app. mot. at 5,
Kerr decl. ~~ 1, 14; gov't opp'n at 1). 7

        Also prior to and during 2006, KBR had three levels of allocation under CAS for
its EL program: ( 1) from corporate home office (Halliburton) to intermediate home
office; (2) from intermediate home office to segments; and (3) from segments to cost

5
    In referring to the Rule 4 file, we rely upon page numbers affixed by the parties unless
          the document is already paginated.
6
    Because the government failed to affix page numbers to its brief in opposition to
          appellant's motion, the Board has done so to allow ready reference.
7
    In its reply brief, KBRSI provided a second declaration from Charlie Kerr dated
          2 June 2014 (app. reply br., app'x B (Kerr supp. decl.)).

                                               3
- objectives (app. mot. at 5-6; gov't opp'n at l; see also CAS 402 (definition of"cost
  objective") and CAS 403 (definitions of "home office" and "segment"). In the same
  period, KBR had two levels of allocation under CAS for its Primary program. The first
  was from intermediate home office to segments, and the second from segments to cost
  objectives. (App. mot. at 6; gov't opp'n at 1)

        An email from Floyd Green of Halliburton dated 27 February 2004 to
 Alan Burningham ofDCAA forwarded the contractor's "2001-2003 Rate Development"
 schedule (2001-2003 Plan) for WC, GL, and AL. The information is provided in tabular,
 not narrative, form. (R4, tab 40)

         By email transmitted 8 June 2004, KBR disclosed a change to the allocation basis
 for its EL program costs to segments from payroll to revenue for 2004 and 2005 ("2004
 Plan: Burden & benefit rate support"). This information is in tabular form. (R4, tab 41)
 DCMA issued a Contractor Insurance Pension Review (CIPR) for FYs 2001 and 2002 on
 29 July 2004 (R4, tab 43). Also on 29 July 2004, DCMA provided its "Forward Pricing
 Rate Recommendation (FPRR) for [FYs 2003-2008], Brown and Root Services
 Operations, Kellogg Brown" (R4, tab 44 ).

        A 23 November 2005 letter from Todd W. Bishop of KBR to Jerry Conry,
 DCMA, transmitted KBRSI's "[FPRR] PROPOSAL 2006 PLAN [THAT] INCLUDES:
 HOME OFFICE ALLOCATION PROCUREMENT SERVICE CENTER" (2006 Plan)
 (R4, tab 45).

         On 24 February 2006, KBRSI submitted "Revision 2-2005" in response to
 DCMA's request for additional information concerning "potential inadequacies" noted by
 DCAA (R4, tab 46). Item C2 "Description of Line of Insurance Coverage: Excess
 Liability" included the statement "These costs are, in effect, allocated to the various units
 in the group by collecting a general insurance charge, which is internally assessed against
 the payrolls of the respective business units" (id. at 299).

        Halliburton allocated insurance administration expenses to KBR based on a
 Transition Services Agreement (TSA) (app. mot. at 7 n.11; gov't opp'n at 1). On 27 July
 2006, KBR provided TSA information pertaining to allocation of risk management
 expenses to DCAA (R4, tab 53). The TSA provided a table for "RISK MANAGEMENT"
 showing salaries, "Burdens@ 33%," and other costs with a bottom line "Risk Mgmt KBR
 TSA PER MONTH" of $100,536.08 (id. at 346).

        Throughout 2006, KBR regularly submitted invoices under its cost-reimbursement
 and time-and-materials contracts to the government on a twice-monthly basis. The
 invoices, which included portions of KBR's insurance costs and related expenses
 allocated according to KBR's practices, were regularly paid by the government. (App.
 mot. at 8-9, appendix A "Examples ofKBR's Disclosures and the Government's Review


                                              4
of KBR's Allocation Practices Prior to October 29, 2006" (app'x A); Kerr decl.   i!il 42-44;
gov't opp'n at 2)

       On 16 January 2006, KBR submitted its first invoice under Contract
No. DAAA09-02-D-0007, a cost-reimbursement contract. The invoice included
insurance costs and related expenses. The government paid KBR based on this invoice
on 24 January 2006. (R4, tab 49; app. mot. at 9; Kerr decl. i! 45; gov't opp'n at 2)

       KBRSI provided DCMA with its Burdens & Benefits (B&B) proposal based upon
the 2006 Plan on 20 April 2006 (R4, tab 20). This information included a table
captioned as a "BURDEN SUMMARY - EXCESS INSURANCE FOR 2006 RATE
DEVELOPMENT" for KBR, with a column for "2006 Plan Payroll" (id. at 38).

       On 27 April 2006, DCMA requested that the DCAA audit "KBRSI['s] [B&B]
Rates Proposal for Fiscal Year 2006 Plan." DCMA requested that the audit be completed
on or before 30 May 2006. (R4, tab 27; app. mot. at 9; gov't opp'n at 2)

       DCAA reviewed the contractor's B&B rate proposal and requested additional
information pertaining to the proposal and the costs it covered. KBR was asked to
provide the information by 21 June 2006. (R4, tab 47; app. mot. at 9; gov't opp'n at 2)
KBR's Charlie Kerr replied on 22 June 2006, and noted that additional information was
being assimilated for certain years and would be provided. An attachment to Kerr's
email listed information furnished for the 2006 audit. (R4, tab 31) On 5 July 2006, KBR
further responded to the government's questions and advised that additional
documentation would be provided (R4, tab 48) (app. mot. at 9; gov't opp'n at 2).

      In an email of 27 July 2006 (R4, tab 53), Kerr forwarded to DCAA's Julian Brown
a document described as "the backup and basis of estimate for the TSA portion of RM
Accounting overhead" (id. at 343), that included a table labeled "KBR TRANSACTION
SERVICE AGREEMENT" (id. at 346).

       On 31August2006, DCAA notified Kerr that it questioned KBR's allocation
methods for certain insurance costs and related expenses as noncompliant with several
CAS provisions. These included CAS 401 "Consistency in Estimating, Accumulating
and Reporting Costs"; CAS 403 "Allocation of Home Office Expenses to Segments";
CAS 416 "Accounting fot Insurance Costs"; and CAS 418 "Allocation of Direct and
Indirect Costs." (R4, tab 34; app. mot. at 9; gov't opp'n at 2) KBRSI responded on
5 September 2006 regarding the contractor's allocated insurance and related expenses,
and disagreed with the government's position that these expenses were charged in a
manner noncompliant with CAS (R4, tab 35 at 202-03; app. mot. at 9; gov't opp'n at 2).

     As requested by DCMA, DCAA issued its "Report on Audit of Fiscal Year 2006
[FPRR] for Burdens & Benefits and Procurement Service Center" dated 30 October 2006


                                           5
(R4, tab 36; app. mot. at 10; gov't opp'n at 2). DCAA opined that KBR's allocation
practices did not comply with CAS (R4, tab 36 at 5-6).

        In 2010, DCAA again audited KBR's 2006 allocation methods for insurance costs
and related expenses. On 22 September 2010, DCAA issued "Audit Report Number
3321-2006K19200006" with the subject line "Report on Noncompliance with CAS 416,
Accounting for Insurance Costs." (R4, tab 2) According to the report's executive
summary, KBRSI was noncompliant during the contractor's fiscal year [CFY or FY] 2006
due to the company's "practice of allocating Home Office and insurance cost to contracts
using an allocation base that has no causal or beneficial relationship to the insurance
expense." DCAA "estimate[d] $1.6 million dollars were misallocated in CFY 2006."
(Id. at 8) The audit noted that "KB RSI is responsible for performance of the Logistics
Civil Augmentation Program (LOGCAP Ill), Restore Iraqi Oil (RIO) program, Balkans
Support Contracts, and Emergency [sic], and the Construction Capability Contract
(CONCAP), to name a few" (id. at 18). A contract number is mentioned for only
LOGCAP III, which is identified as Contract No. DAAA09-02-D-0007 (id. at 2).

        Citing the results of the 22 September 2010 audit, the DCMA administrative
contracting officer (ACO) on 4 November 2010 issued a notice of potential
noncompliance with CAS 416. The ACO noted that the audit had disclosed that the
contractor was "noncompliant with CAS 416, Accounting for Insurance Costs and FAR
Part 31 regarding the [B&B] rate" due to the manner in which KBR allocated "Home
Office and insurance costs." The ACO cited FAR 30.605(b)(2)(ii), and requested KBR
either to agree that it was not in compliance; advise why KBR considered the existing
practice to be in compliance; or submit a rationale to support a finding that the cost
impact of noncompliance was not material. (R4, tab 3; app. reply at 2; gov't opp'n at 3)

        Following DCAA's 2010 audit, KBR undertook an examination of its Risk
Management Program, including its EL Program (app. mot. at 10; gov't opp'n at 3).
On 14 January 2011, KBR told the ACO that it agreed with some (but not all) of the
government's assertions of noncompliance with CAS 416, and agreed to modify some of
its allocation methods (R4, tab 5 at 31 ). The contractor asserted that "payroll is the factor
which represents the causal relationship between insurance and benefiting cost
objective." KBR agreed that "the KB RSI apportionment of [EL] cost would better be
allocated to government contracts through a G&A pool on a total cost input base."
KB R's response did not address the cost impact of the contractor's noncompliance with
CAS 416. (Id. at 32; app. reply at 2; gov't opp'n at 4)

       KBR on 1 November 2011 submitted to DCMA its "CAS Disclosure Statement
Amendments Effective January 1, 2012" (R4, tab 22). KBR advised that it would provide
additional information, and requested that the government consider "postponing a request
for a CAS cost impact proposal for the cost accounting practice changes which are
referenced in this Disclosure Statement submission until after KBR completes all of its


                                              6
revised final rate proposals and submits them to your office." With this additional
information, the contractor could provide a "complete picture of the potential cost impact
in the aggregate ... related to changes KBR is making in its cost accounting practices,
together with potential overpayments that may have occurred." (Id. at 3 of 26) KBR later
credited the government with the difference in costs between the original allocation method
and the revised allocation method (app. mot. at 11; gov't opp'n at 3; Kerr decl. iJ 46).

       KBR elaborated on its explanation about the manner in which it intended to
allocate EL costs on 7 May 2012, but did not provide information regarding the cost
impact of its approach (R4, tab 10).

       The 26 July 2012 DCAA Audit Report No. 3321-2012Nl 7900001 was entitled
"Independent Audit of Kellogg Brown & Root Services, Inc. (KBR)'s Contractor Fiscal
Year (CFY) 2006 Cost Accounting Practice Changes for Allocation of Purchased
Insurance Premiums and Insurance Administrative Expenses" (R4, tab 13 ). This audit
report examined KBR's revised allocation method, and determined that KBR's allocation
of certain insurance costs and related expenses for FY 2006 remained noncompliant with
CAS 416 (id. at 115, 117-22). The report referenced prior audit reports dated 9 June
2010, 22 September 2010, and 29 October 2010 (id. at 116-17).

       Although the 26 July 2012 audit report does not identify any contract between
appellant and the government by number, the following statement is included: "Several
other significant contracts are no longer active in supporting the military but are under
audit including the Iraqi reconstruction contract Restore Iraqi Oil (RIO), the Balkans
Support Contract (BSC), CONCAP II, Construction Capability Contract (CONCAP) III,
and the Gulf Region Division (ORD) Oil formerly known as Project and Contract Office
(PCO) Oil" (R4, tab 13 at 124). The contractor was briefed on the audit at an exit
conference on 26 July 2012, and the report indicated that the contractor said it would
respond by 9 August 2012 to the findings in the audit report and state whether KBR
agreed or disagreed with each (id. at 118).

       Karen Killgore, the DCMA DACO, issued a COFD on 14 August 2012 (R4, tab
14). The DACO concluded that "KBR is noncompliant with CAS 416, Accounting for
Insurance Costs." The contractor was required to "submit a description of the change
necessary to correct" its noncompliance with CAS by 14 September 2012. (Id. at 133-34)
In addition to other requirements, the DACO told KBR to "submit a General Dollar
Magnitude (GDM) proposal in accordance with FAR 52.230-6(g) ... by September 14,
2012." The DACO advised that ifthe contractor did not comply, the government would
withhold mon'ies from "each subsequent payment up to the GDM estimate" and issue
another COFD unilaterally adjusting the contracts or demanding repayment. The
government did not assert a monetary demand in this COFD. (Id. at 135; app. mot. at 11;
gov't opp'n at 4)



                                            7
       KBR responded to the 26 July 2012 DCAA audit on 16 August 2012. The
contractor stated that it did not agree with DCAA' s findings, and did not provide a cost
impact for the alleged CAS noncompliance. (R4, tab 15) DCAA on 5 September 2012
advised DCMA that it had reviewed KBR's response, but maintained the position
expressed in its 26 July 2012 audit report (R4, tab 16 at 142, 150).

       On 27 September 2012, KBR provided DACO Killgore with its GDM proposal for
the cost impact of appellant's CAS 416 noncompliance (R4, tab 17). KBR advised that
"[t]he overall impact to the KBRSI segment is ($1,420)M" (id. at 153). The contractor's
GDM was reviewed by DCAA, which on 16 October 2012 provided the DACO with a
Rough Order of Magnitude (ROM) of the cost impact ofKBR's noncompliance with
CAS 416 for CFY 2006 (R4, tab 18). The total ROM of$8,838,619, as calculated by
DCAA, included $6,480,023 plus $2,358,596 in interest (id. at 159).

       DACO Killgore issued a "Contracting Officer's Final Decision and Demand for
Payment of Debt" on 29 October 2012 (R4, tab 19). The COFD referenced the
government's 14 August 2012 COFD, which advised that KBR failed to comply with
CAS 416 in CFY 2006, and added that the contractor failed to comply with CAS 403.
The 29 October 2012 COFD faulted the contractor for not complying with these CAS
provisions "in the allocation of insurance costs" for AL, GL, and EL. (Id. at 178)
Killgore also alleged that "certain allocation bases proposed by KBR in its schedule dated
May 18, 2012 for AL, GL, [EL], Commercial Crime, Commercial Property, Directors
& Officers Liability [D&OL ], and Insurance Administration Expense continue to be
noncompliant with [both] CAS 416-40(b) and CAS 403-40(b)(4)," which "provide that
insurance premiums should be allocated based on the factors used to determine the
premium" (id. at 179). The DACO "assert[ed] a Government claim and demand in the
amount of $8,838,619" (id. at 178). Killgore noted that KBR's proposed changes were
not adequate to bring its accounting practices into CAS compliance (id.), and that the
government regarded it as "prudent to rely on DCAA' s calculation of the cost impact"
because "KBR failed to provide a compliant practice for certain allocation bases" (id. at
180). The DACO "referenced and relied upon" the following documents in making her
decision: the DCAA Audit Report of 26 July 2012; the DACO Determination of
Noncompliance dated 14 August 2012; KBR's GDM Proposal dated 27 September 2012;
and DCAA's 16 October 2012 Memorandum for Record (id. at 178).

       The 29 October 2012 COFD was timely appealed to the Board on 24 January
2013, and was docketed as ASBCA No. 58518. With respect to the 14 August 2012
COFD, KBRSI filed a complaint in the United States Court of Federal Claims on
13 August 2013. The court granted KBRSI's motion to transfer that action to the
ASBCA by order dated 8 November 2015. We docketed that matter as ASBCA
No. 59005 and consolidated it with ASBCA No. 58518.




                                             8
                                       DECISION

         KBRSI moves for summary judgment, asserting that undisputed material facts show
that it is entitled to judgment as a matter of law because the government's claims accrued
more than six years before these were asserted and are untimely under the CDA, 41 U.S.C.
§ 7103. It urges that several documents show that the government knew or should have
known that its claims had accrued more than six years before being made. This includes
the government's nonmonetary claim of 14 August 2012 which stated that appellant was
not in compliance with CAS 403 and 416, and its monetary claim of 29 October 2012 that
demanded the contractor repay $8,838,619 in overcharges associated with the CAS
violations. (App. supp. br. at 4-8) The contractor's CAS violations and resulting
overcharges arise from the manner in which KBR in 2006 allocated insurance costs and
related expenses to cost-reimbursement and time-and-materials contracts. KBRSI clarifies
that, for purposes of its motion, '"insurance' refers to risk management insurance, such as
[AL], [GL], Commercial Property [CP], and [D&OL] insurance," but does not include
"group insurance such as health or dental insurance" (app. mot. at 2 n.2).

         Appellant views the government's COFDs as asserting a single claim. It contends
that DCMA asserted a single claim for repayment on 29 October 2012, more than six
years after the claim accrued (app. mot. at 19). Appellant alleges that "the government
bases the [29 October 2012] claim on a single event - the alleged noncompliance with
CAS in allocating insurance costs and related expenses." Therefore, "the government's
single overpayment claim in its October 29, 2012 Final Decision is barred by the [CDA's
statute of limitations] as untimely" (id. at 20). KB RSI states that even if the "Board
determines that the October 29, 2012 Final Decision asserts an unspecified number of
individual claims based on unspecified invoices paid by the government under
unspecified contracts and orders, all invoices paid prior to October 29, 2006 are barred"
(id. n.20). KB RSI further contends that, "Even when [the two COFDs are] viewed as
separate claims, which KBRSI does not concede, both claims are untimely" (app. reply at
1 n.1 ).

      For purposes of deciding the motion, we treat the government's 14 August 2012
and 29 October 2012 COFDs as separate government claims.

          I. The CDA 's Statute of Limitations and the Accrual of Claims

       As initially filed, appellant's "motion for judgment" asserted that the Board was
without jurisdiction because the government's claims violated the CDA's statute of
limitations as set forth in 41 U.S.C. § 7103 (app. mot. at 2-3). Subsequent to the motion,
the United States Court of Appeals ruled in Sikorsky Aircraft Corp. v. United States, 773
F.3d 1315 (Fed. Cir. 2014) that this six-year period was not a jurisdictional requirement.
773 F .3d at 1321. The Board allowed the parties the opportunity for further briefing and
oral argument on the application of Sikorsky. Although KBRSI notes its continuing


                                             9
disagreement with the Federal Circuit's opinion, it now styles its motion as one for
summary judgment. It contends that it "has established that it is entitled to judgment that
the CDA statute of limitations bars the government's monetary and nonmonetary claims
as a matter oflaw based on the undisputed material facts." (App. supp. br. at 4)

        The Board analyzed the application of the Federal Circuit's ruling in Sikorsky in
Kellogg, Brown & Root Services, Inc., ASBCA No. 58175, 15-1BCAii35,988.
Notwithstanding KBRSI' s disagreement with the Sikorsky decision, we are bound to follow
the precedent established by our appellate court. Id. at 175,825 (citing E.L. Hamm &
Associates, Inc., ASBCA No. 43972, 94-2 BCA ii 26,724 at 132,940; and Reflectone, Inc.,
ASBCA No. 43081, 93-3 BCA ii 25,966). Although the six-year accrual period stated in
41U.S.C.§7103 is not regarded as jurisdictional, it remains important as a deadline for
filing a claim. "Failure to meet a statute of limitations is an affirmative defense, for which
the invoking party bears the burden of proof." Kellogg, Brown & Root Services, 15-1 BCA
ii 35,988 at 175,825 (citing FED. R. C1v. P. 8(c); Bridgestone/Firestone Research, Inc. v.
Automobile Club de L 'Guest de la France, 245 F.3d 1359, 1361 (Fed. Cir. 2001)). Unlike
a motion to dismiss for lack of jurisdiction, in which the proponent for jurisdiction bears
the burden of proof, Sikorsky dictates that KB RSI bears that burden as the party asserting
untimeliness as an affirmative defense.

          II. The Standard for Summary Judgment

       Summary judgment is an efficient measure for resolving suits in which there
are no disputed material facts and the movant is entitled to judgment as a matter of
law. Mingus Constructors, Inc. v. United States, 812 F.2d 1387, 1390 (Fed. Cir. 1987);
FED. R. CIV. P. 56. "A movant for successful summary judgment must show, based
solely upon the record now before us and without benefit of a hearing that there is
sufficient and uncontroverted evidence to meet its evidentiary obligation as defined by
law and precedent." Osborne Construction Co., ASBCA No. 55030, 09-1BCAii34,083
at 168,512. "Summary judgment is appropriate when, drawing all reasonable inferences
in favor of the nonmovant, there is 'no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law."' Spectrum Pharmaceuticals, Inc. v.
Sandoz Inc., 802 F.3d 1326, 1333 (Fed. Cir. 2015) (citing FED. R. CIV. P. 56(a); and
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). While "we determine
whether disputed facts are present, the Board will not at this juncture serve as arbiters to
resolve controversies nor weigh evidence or make determinations of credibility."
Osborne, 09-1 BCA ii 34,083 at 168,513 (citing Liberty Lobby, 4 77 U.S. at 248).




                                             IO
         Ill   The Positions of the Parties

       KBRSI argues various dates upon which it provided information that, it contends,
was adequate for the government's nonmonetary and monetary claims to have accrued.
At one point, it states that the "government's nonmonetary claims ... accrued no later
than July 29, 2004" and the "government's monetary claims ... accrued no later than
February 6, 2006" (see, e.g., app. supp. br. at 7 n.3 referencing app. mot., app'x A and
app. reply br., app'x A). KBRSI also contends that 27 July 2006 is the "Latest date that
both claims accrued by [the] government's admission" (app. reply br. at 7 n.3). We
separately evaluate the particular dates and the government's alleged "admission."

               A. The Government's Alleged Admission that Both Claims Accrued "on
                  27 July 2006"

        KB RSI contends that "the government already has conceded that the 2006 B&B
rates proposal and review established accrual of the nonmonetary claim by providing
visibility into KBR's allocation methods" (app. resp. at 5 n.10 (citing gov't opp'n at
13-14), ex. G-2 (Najera decl.) i! 4; see also app. resp. at 2-3, 13-14; app. supp. br. at 7-8).
The alleged government admission or concession refers to the following statement, which
is taken from the government's brief in its opposition to appellant's motion: "It was
during the DCAA audit process of the FY 2006 B&B rate proposal that certain
information from KBR provided the visibility into the allocations for the pools and bases
related to the Risk Management insurance costs" (app. resp. at 5-6 n.10 (citing gov't
opp'n at 13; see also app. resp. at 14 n.15). Appellant explains the importance of27 July
2006 as the date by which "KBRSI had submitted, and the government had in its
possession, all the information necessary for the government to find CAS-noncompliance"
(app. resp. at 9).

        We are unpersuaded by appellant's reading of the government's statement as an
admission or concession. As discussed below, the government maintains that KBRSI's
2006 B&B plan did not by itself provide the necessary visibility into the contractor's
allocation practices, and that subsequent communications between the parties was
necessary to afford adequate insight into appellant's accounting practices (see, e.g., gov't
opp'n at 13-21 ). Appellant has not shown that it is entitled to judgment based upon this
isolated text, and the record is insufficiently developed to otherwise support such a
finding.




                                              11
              B. The Government's Nonmonetary Claim of 14 August 2012

The Appellant

        KB RSI moves for summary judgment, arguing that the government's 14 August
2012 nonmonetary claim was untimely asserted because it accrued "no later than July
29, 2004" (app. supp. br. at 4, 7). Appellant cites a series of exchanges between the
parties to support its contention that it had disclosed its allocation practices to the
government prior to 14 August 2006 (id. at 5-8). Documents relied upon by KBRSI
include correspondence between the parties concerning FY 2006 and those dealing with
prior year rate allocations. These include the government's 17 April 1998 draft CIPR
report for FYs 1995 and 1996 (R4, tab 37); a 31 May 2002 submittal regarding the
contractor's self-insurance program (R4, tab 38); a 27 February 2004 email transmitting
FYs 2001-2003 B&B rate development support for worker's compensation, general
liability, and auto liability self-insurance (R4, tab 40); an 8 June 2004 email sending the
government this information for FY 2004 (R4, tab 41 ); the 20 July 2004 submission of
summary B&B rates for FYs 2003 and 2004 (R4, tab 42); a 23 November 2005 KBRSI
forward pricing rate proposal (R4, tab 45); a 24 February 2006 KBRSI CAS Board
Disclosure Statement, Revision 2-2005 (R4, tab 46); a 20 April 2006 KBRSI B&B rate
proposal (R4, tab 20); and correspondence of 27 July 2006, when appellant supposedly
made its last submission of information on insurance and related costs (R4, tab 53; app.
mot., app'x A, Kerr decl. i!il 24, 26-30, 34-41; app. reply br. at 12, 18-19, app'x A, Kerr
supp. decl. i! 13; app. supp. br. at 5-8).

        In addition to these, and critical to appellant's argument, are two government
documents of 29 July 2004, which KB RSI contends fixed the date upon which the
government knew or should have known that its nonmonetary claim had accrued. One is
the "CONTRACTOR INSURANCE PENSION REVIEW [for] FYS 2001and2002"
(R4, tab 43). According to KBRSI, this report "discussed the rate development for
KBRSI's primary insurance and the composition and rate development for KBRSI's
excess liability for Fiscal Years 2001 and 2002" (app. supp. br. at 5). The next
document (R4, tab 44) is described by appellant as "a memorandum recommending
forward pricing rates for Fiscal Years 2003 through 2008 for KB RSI, including burdens
to be applied to payroll for KBRSI's insurance costs and related expenses" (app. supp. br.
at 5-6; app. mot., app'x A; app. reply br., app'x A, Kerr decl. i!il 32, 34). Based upon
these "key disclosures" regarding the government's nonmonetary claim, appellant
contends that it "has established that all of the events that fixed the alleged liability of
KBRSI and permitted assertion of the government's nonmonetary claim were known or
should have been known no later than July 29, 2004." KBRSI maintains that "All of the
events should have been known when they occurred because they were not concealed or
inherently unknowable." (App. supp. br. at 7)




                                             12
The Government

       The government opposes the motion (see, e.g., gov't opp'n; gov't resp.; gov't
supp. br.). It contends that "to be timely, the Government claim of CAS noncompliance
must not have accrued before August 14, 2006" (gov't opp'n at 8). The government
maintains that:

              KBR does not, and in fact cannot, point to one particular document
              that contains the necessary level of detail of its allocation practices
              that were disclosed to Government personnel such that the
              Government knew or should have known of the basis for the CAS
              noncompliance determination. Rather, KBR assembles a number of
              different documents that were prepared for a variety of reasons by
              various sources but none of which provide an adequate description
              of the allocation practices.

The government denies that the numerous "documents that, according to KBR, when
taken together, reveal[ed] the allocation practices" by that date. (Id. at 11) Thus "KBR's
argument that the Government knew or should have known of the noncompliant
allocation practices before 2006 fails" (gov't opp'n at 11-12; see also Killgore decl.
iii! 4-14; Najera decl. iii! 3-9; gov't resp., ex. G-4 (Najera supp. decl.) passim).

         The government supports its position with declarations from employees who were
involved with the CAS determination. Former DACO Karen Killgore has been with
DCMA since February 2008, is currently corporate administrative contracting officer
(CACO) "with the Corporate and Divisional ACO Group, Civil Augmentation Program
(CAP) Team, Houston, Texas" and issued the 14 August 2012 COFD (gov't opp'n,
ex. G-1 (Killgore decl.) iii! 1-3). Killgore emphasized her responsibility as the DCMA
contracting officer in determining whether the contractor was compliant with CAS, and
distinguished the work of DCMA CIPR teams from that function. She stated that the role
of CIPR teams was "not to address CAS compliance" and that the teams "defer[ red] to
DCAA on allocation issues" (id. iii! 1-5; see also R4, tab 37). Killgore contends that
documents relied upon by KBRSI in its motion, as well as the contractor's invoices (see,
e.g., R4, tabs 38-40, 42-46), do not adequately advise the government of the CAS
noncompliance that was the subject of the government's 14 August 2012 COFD (Killgore
decl. iii! 7-16).

       The government provides two declarations from Jennifer Najera, a supervisory
auditor for DCAA at its KBR Resident Office in Houston, Texas. She has been
employed by the agency since 2007 and is familiar with the CAS noncompliances in
question. (Najera decl. iii! 1-2) The first declaration is dated 22 April 2014 (id.) and the
second 2 October 2014 (Najera supp. decl.). Najera explained that the "CAS 416
noncompliance exists within Halliburton's corporate structure at two points." The first


                                              13
"occurred when Halliburton estimated costs and allocated those costs to two wholly
owned subsidiaries, Energy Systems Group ("ESG") and KBR, based upon the historical
ratio of insurance recoveries." She said that the "noncompliance occurred because the
allocation base consisting of the historical ratio of insurance recoveries was not based
upon the factors used to determine the premium." (Najera supp. decl. iJ 1) A "CAS 416
noncompliance occurred when KBR developed the [AL, GL, and EL] rates to allocate
costs across business segments and final costs objectives using payroll dollars. The
noncompliance exists because the costs allocated to the AL, GL, and EL pool do not have
a causal/beneficial relationship to payroll since the insurance costs benefit the corporation
and not the employees." (Id. ii 2)

         Najera stated that "(t]he first instance in which DCAA personnel noted potential
CAS 416 and 403 noncompliances for risk management insurance costs occurred during
DCAA's examination ofKBR's [FY 2006 B&B] Rate Proposal dated April 20, 2006"
(Najera decl. iJ 3 referencing R4, tab 20). It was not until afterward, when this
correspondence was being reviewed, that "DCAA was able to obtain information that
provided visibility into the pools and bases of the B&B rates." According to Najera,
previous submissions "did not include the level of detail necessary to determine CAS
noncompliances related to [KBRSI's] risk management insurance practices." (Najera
decl. iJ 4; see also iii! 5-8 referencing, inter alia, R4, tabs 41, 51-52, 54) She took exception
to documents asserted by appellant to support its motion, and pointed out that it is the
"allocation methodology, not the percentage, that caused the CAS 416 noncompliance."
Najera referenced CAS 4 l 6-50(b )(2), and said that the "use of payroll alone does not make
this a CAS 416 noncompliance"; rather, the noncompliance is due to the lack of a
"causal/beneficial relationship." She maintained that the parties' exchanges, including
an 8 June 2004 email and its attachment (R4, tab 41 ), did not adequately describe "the
factors used to determine the premium" which would have allowed the government to
assess whether "payroll is a factor used to determine the premium cost." (Najera supp.
decl. iii! 3-4 (citing R4, tab 41)). Najera said that it was not until the government received
information following "KBR's July 20, 2006 response to DCAA's inquiry that KBR
disclosed that the purchased insurance premiums were split between KBR and ESG based
upon the historical ratio of insurance recoveries [see R4, tab 51]." She cited "KBR's
responses on April 26, 2010 and May 4, 2010 regarding DCAA's questions about the
insurance policies and coverages" in which appellant "provided the necessary information
to conclude that payroll was not a compliant/appropriate base." (Najera supp. decl. iii! 5-6,
attach. A (26 April 2010 email exchange between Daniel Hong (DCAA) and Deborah
Stacey (Halliburton) with a copy to Charlie Kerr (KBR) "RE: Questions CAS B&B")
and attach. B (4 May 2010 email from Charlie Kerr to Daniel Hong regarding "DCAA
Audit- 2006"))

      The government also provided the 30 September 2014 declaration of
Rasa 0. Rafferty, who is currently an insurance/pension specialist with the CIPR team in
Carson, California (gov't resp., ex. G-3 (Rafferty decl.)). Attachment A to Rafferty's


                                              14
declaration is "DCMA-INST 107," entitled "Contractor Insurance/Pension Review" and
dated 6 March 2014, which provides agency guidance for performing CIPRs. At
paragraph 1.1.4, it references DFARS 242.730l(a)(d), which states that "the ACO is
responsible for determining the allowability, reasonableness, and allocability of
insurance/pension costs in Government contracts and for determining the need for a
CIPR." (Rafferty decl., attach. A) Rafferty's declaration included a second attachment
entitled "Contractor Insurance/Pension Review Data Request" (id. attach. B), which she
described as "the typical data request sent to a contractor" (id. ii 4 ). Rafferty stated that
she had "reviewed the CIPR files for FYS 2001 and 2002" relevant to this appeal, but
that "[ d]ue to the length of time that has elapsed since conducting the review in 2004, the
backup data is no longer available" (id. ii 6).

         Rafferty "prepared the Halliburton Kellogg Brown & Root CIPR Report for FYS
2001 and 2002, dated 29 July 2004," which appellant asserts as a key document evidencing
the government's knowledge at that time of the CAS noncompliance that is the subject of
the 14 August 2012 COFD. She stated that paragraph 4 of the 29 July 2004 report
"concludes by stating the CIPR team did not have cost and pricing data to make a
determination and therefore recommend[ed] disapproval of the costs." (Rafferty decl. ii 5
referencing R4, tab 44) Rafferty said that DCAA's 22 September 2006 Audit Report
No. 3321-2006Kl9200006, Report on Noncompliance with CAS 416, "addresses FY 2006
allocation issues and the beneficial and causal relationship" and cites "CAS 4 l 6-40(b )"
(id.iJ 7). "In contrast, the CIPR Report" of 29 July 2004 (R4, tab 44) "addresses FYS 2001
and 2002 contingency fees, citing FAR 3 l .205-7(a), and reserves not being properly
discounted, citing CAS 416-50(a)(3)(ii)." She contended that the 22 September 2006
"DCAA audit report" covers "matters not reviewed or addressed by the CIPR team."
(Id. ii 7)

         In particular, the government states that the "two DCMA CIPR [team] Reports
(App. R4, tabs 37, 43)" cited by KBRSI demonstrate insufficient knowledge for the
monetary claim to have accrued. The government asserts that a "CIPR team comment
that it did not find a CAS 416 noncompliance carries no weight in determining whether a
claim accrued, because it is DCAA that has the necessary expertise." The government
observes that the "second CIPR team report cited by KBR pertains to FAR 28.308,
Approval for Self-Insurance and, correctly, does not address CAS noncompliance." It
says that "CAS administration is not one of the team's functions. DCAA is identified as
the agency for CAS administration audit responsibilities and it is DCAA's advice that is
relied upon by the CACO." (Gov't opp'n at 11-12; see also Rafferty decl. iii! 2-7; Najera
supp. decl. iii! 3-7)




                                              15
              C.   The Government's Monetary Claim of20 October 2012

The Appellant

        KBRSI also seeks summary judgment with respect to the government's
20 October 2012 monetary claim, which seeks to recover $8,838,619 in overcharges
attributed to the CAS violation. Appellant contends that because undisputed material
facts show that the government knew or should have known that its monetary claim
accrued before 20 October 2006, this claim was untimely asserted in violation of
41 U.S.C. § 7103. KBRSI reasons that the monetary claim accrued the first time the
government paid the contractor's invoice that included the controverted charges. It
points to "Examples of KBR's Disclosures and the Government's Review of KB R's
Allocation Practices Prior to October 29, 2006" to establish that appellant had furnished
the government with information sufficient to know that the now-questioned insurance
expenses were being allocated to payroll (app. mot., app'x A). Appellant maintains that,
charged with this knowledge, "the government's claim for repayment accrued no later
than the date of its first claimed overpayment - January 24, 2006" (app. mot. at 3).
Charlie Kerr's declaration explained that "the first LOGCAP III invoice in 2006 charging
the government for the insurance costs and related expenses was billed on January 16,
2006 and paid by the government on January 24, 2006" (Kerr decl. , 45).

        KBRSI subsequently asserted a date other than the 24 January 2006 for the accrual
of this monetary claim that was relied upon in its motion. It contends that the
"government knew or should have known of the events establishing accrual of its
monetary claim as early as February 6, 2006" (app. resp. at 13). Although appellant
reiterates this spare assertion (id. at 14 n.15), neither this submission nor its motion
(including that document's statement of undisputed material facts (SUMF)) or any of its
prior briefs furnish a reference to 6 February 2006 (see, e.g., app. mot. at 4-12; and app.
resp. at 7-8). Information was discovered in a timeline provided in appellant's brief in
response to oral argument, appendix C, "Accrual Based on the Government's
Admissions." This schematic indicates that on "February 6, 2006," the "Government paid
[the] first part of 2006 insurance costs (KBRSI Rule 4 File, Tab 49)." (App. resp. br.,
app'x C) KBRSI does not reconcile this assertion with appellant's motion or its other
submissions, which contend that the government's monetary claim accrued on 24 January
2006 (see, e.g., app. mot. at 3, SUMF at 9,, 18).

The Government

       The government denies that its monetary claim of 29 October 2012, which sought
to recover $8,83 8,619 in overcharges attributed to KBRSI' s CAS violations, was
untimely. It maintains that it did not have sufficient knowledge of the CAS
noncompliances to understand that the contractor's invoices contained the resulting



                                            16
overcharges in time for the claim to have accrued more than six years before it was
asserted. (Gov't opp'n at 7-8)

        The government alleges a series of events that led to its having sufficient
knowledge to assert the monetary claim. It states that this claim could not have been
made when it issued the 14 August 2012 "COFD asserting the CAS noncompliance,"
because the government needed more information from the contractor regarding the
magnitude of the charges, and time to analyze that response. (Gov't opp'n at 7-8) It
states that "KBR had an affirmative duty to submit a cost impact proposal," which the
contractor acknowledged "in its November 1, 2011 letter to the DCMA ACO in which it
recommended that any impact be postponed." According to the government, that took
approximately another 18 months. (Gov't opp'n at 18) The government argues that
although it "became aware of potential CAS noncompliances in 2010," it did not know of
the cost impact until after DCMA received DCAA's ROM on 16 October 2012, which
assessed the contractor's GDM of27 September 2012. The GDM proposal was part of
appellant's response to the government's request for additional information regarding
KBRSI's 20 April 2006 "FY 2006 B&B rate proposal," which the government maintains
lacked sufficient information for the claim to accrue. (Id. at 18-19)

         The government points to KBRSI' s 7 May 2012 "Clarification of allocation bases
for KBR Risk Management Excess Program" as appellant's acknowledgement that it was
slow in furnishing the government with information about the monetary impact of the
overcharges. This letter, signed by Charlie Kerr, stated that "The Company recognizes
that as part of its communications and disclosure to your office regarding its compliance
assessment of its Risk Management process, it should have communicated any impacts
to previously documented positions. This should have been spelled out in our
November 1, 2011 disclosure. KBR regrets any inconvenience that may have resulted
from this omission." (Gov't opp'n at 17 (citing R4, tab 10 at 102); see also Najera supp.
decl. iii! 3-7, attachs. A, B)

                                        ANALYSIS

       It is KBRSI's burden as movant for summary judgment on the grounds of an
allegedly untimely claim to show by undisputed material facts that the government's
nonmonetary claim accrued before 14 August 2006. Sikorsky, 773 F.3d at 1321. "The
evidence of the non-movant is to be believed, and all justifiable inferences are to be
drawn in [its] favor." Liberty Lobby, 477 U.S. at 255; see also FED. R. CIV. P. 56(a).

        "Fixing the date of accrual of a claim requires first that there is a 'claim' as defined
in the Contract Disputes Act and associated regulation." Kellogg Brown & Root Services,
Inc. v. Murphy, No. 2015-1148, slip. op. at 7 (Fed. Cir. May 18, 2016). As a claim accrues
"when all events, that fix the alleged liability of either the Government or the contractor and
permit assertion of the claim, were known or should have been known," our inquiry into the


                                             17
date of accrual begins with ascertaining the "legal basis of the particular claim." Gray
Personnel, Inc., ASBCA No. 54652, 06-2 BCA if 33,378 at 165,475. We assess the point at
which the CDA's six-year statute oflimitations in 41 U.S.C. § 7103 begins to run using the
'"should have been known' test of claim accrual which 'has a reasonableness component
[based] upon what facts were reasonably knowable to the claimant.'" Raytheon Company,
ASBCA No. 58849, 15-1 BCA if 36,000 at 175,868 (quoting Laguna Construction
Company, ASBCA No. 58569, 14-1BCAif35,618 at 174,459). "Summary judgment is not
normally appropriate where reasonableness and subjective knowledge are facts at issue."
Raytheon, 15-1 BCA if 36,000 at 175,868 (citing MICICCS Joint Venture, ASBCA
No. 58242, 14-1 BCA if 35,612 at 174,436; The Boeing Co., ASBCA No. 54853, 12-1 BCA
if 35,054 at 172,198).

         We address first that portion of the contractor's motion pertaining to the
government's nonmonetary claim. We find that KBRSI failed to show that the documents
it relies upon, including those in the Rule 4 file and others furnished with its briefs and
motion, establish undisputed material facts sufficient for the Board to conclude (without
more) that the government's 14 August 2012 claim was untimely. At this stage, the
evidentiary record is not sufficiently developed to put these documents in context or
explain their importance. The government's opposition, including supporting
declarations, adequately controverts appellant's view of the evidence upon which its
motion is founded (see, e.g., Najera supp. decl. iii! 5-6, attachs. A, B; Rafferty decl. if 7).
We do not on summary judgment "resolve factual disputes, but. .. ascertain whether
material disputes of fact- triable issues - are present." ESCgov, Inc., ASBCA No. 58852,
15-1BCAif36,021 at 175,932 (citing Connor Bros. Construction Co., ASBCA
No. 54109, 04-2 BCA if 32,784 at 162,143, aff'd, Connor Bros. Construction Co. v.
Geren, 550 F.3d 1368 (Fed. Cir. 2008) (quoting John C Grimberg Co., ASBCA
No. 51693, 99-2 BCA if 30,572 at 150,969)). Drawing all justifiable inferences in favor of
the government and making the requisite reasonableness determination, we find that
triable issues are present and so deny appellant's motion for summary judgment on the
issue of whether the government's nonmonetary claim of 14 August 2012 was timely.

       Nor does KBRSI succeed in establishing undisputed material facts regarding the
government's monetary claim of29 October 2012 to warrant favorable judgment.
Despite the panoply of documents cited in its motion, whether taken together or singly,
these fall short of meeting KBRSI' s burden of proof. Among other things, the contractor
does not satisfactorily explain its 2010-2012 correspondence seeking additional time to
furnish information and apologizing for any inconvenience caused the government (see,
e.g., R4, tabs 10, 15, 17, 22; Najera supp. decl., attachs. A, B). Nor does it adequately
address the CO's admonition in the 14 August 2012 COFD that KBR must furnish a
GDM or that the government would begin unilaterally withholding money (R4, tab 14),
and the government's argument that it could not have known the amount of its monetary
claim until it received KBRSI's GDM on 27 September 2012 (R4, tab 17). We find the
current record to be inadequate to sustain a finding that KBRSI has established that the


                                             18
government knew or should have known of the contractor's allocation practices for the
subject contracts. As triable issues again remain, we deny that portion ofKBRSI's
motion pertaining to the government's monetary claim of 12 October 2012.

                                 CONCLUSION

      We deny KBRSI's motion for summary judgment with respect to the
government's 14 April 2012 nonmonetary claim and its 29 October 2012 monetary claim.

      Dated: 16 June 2016




                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals


 I concur                                       I concur




~~;r44--                                        RICHARD SHACKLEFORD
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 58518, 59005, Appeals of
Kellogg Brown & Root Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals



                                           19